Citation Nr: 0534415	
Decision Date: 12/21/05    Archive Date: 12/30/05

DOCKET NO.  04-22 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim for service connection for a low 
back disability, including as secondary to the service-
connected right knee disability.  


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel





INTRODUCTION

The veteran served on active duty from March 18, 1961 to 
September  17, 1961, and from June 3, 1966 to June 20, 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, wherein the RO found that new and 
material evidence had not been received to reopen the claim 
for service connection for lumbar spine disability as 
secondary to service-connected right knee disability.  

In September 2004, the Board remanded the veteran's claim to 
the RO in Jackson, Mississippi, and requested that they 
schedule the appellant for a hearing before a Veterans Law 
Judge.  Thereafter, in April 2005, the veteran testified 
before the undersigned Veterans Law Judge at the RO in 
Jackson, Mississippi.  A copy of the hearing transcript has 
been associated with the claims file. 

(The decision below addresses the issue of whether a 
previously denied claim for service connection for low back 
disability, to include as secondary to service-connected 
right knee disability should be reopened.  Consideration of 
the underlying question of service connection is deferred 
pending completion of the evidentiary development requested 
in the remand that follows the decision below).  


FINDINGS OF FACT

1.  By a July 1998 rating decision, the RO denied the 
veteran's claim of service connection for a low back 
disability, as secondary to the service-connected right knee 
disability, and sent him written notice of this denial during 
that same month.  The veteran did not initiate an appeal. 

2.  The evidence added to the record since the July 1998 
rating action is new and relates to an unestablished fact 
necessary to substantiate the claim for service connection 
for a low back disability, to include as secondary to the 
service-connected right knee disability.


CONCLUSIONS OF LAW

1.  A July 1998 rating decision wherein the RO denied service 
connection for a low back disability, as secondary to the 
service-connected right knee disability, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.302, 
20.1103 (1998 & 2005). 

2.  The evidence received since the unappealed July 1998 
rating decisions is new and material; and the claim of 
entitlement to service connection for low back disability, to 
include as secondary to the service-connected right knee 
disability, is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5108, 
7105 (West 2002); 38 C.F.R. § 3.156(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claim Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R § 
3.159, amended VA's duties to notify and assist a claimant in 
developing information and evidence necessary to substantiate 
a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.

In a May 2003 letter and an April 2004 statement of the case, 
VA notified the veteran of his responsibility to submit new 
and material evidence, which tended to show that his claim 
for secondary service connection should be reopened.  This 
April 2004 statement of the case informed the veteran of what 
constituted new and material evidence.  The May 2003 letter 
informed that he needed to submit evidence that tended to 
show that the low back disability had been caused or 
aggravated by his service-connected right knee disability; 
this letter also suggested that he submit any evidence in his 
possession.  Moreover, the veteran was asked to submit 
evidence, including written or oral statements, that had not 
been considered before and that was relevant to his specific 
claim.  By the May 2003 letter, the veteran was notified of 
what evidence, if any, was necessary to substantiate a 
reopening of his claim, and it indicated which portion of 
that evidence the veteran was responsible for sending to VA 
and which portion of that evidence VA would attempt to obtain 
on behalf of the veteran.  Clearly, from the veteran's April 
2005 hearing testimony and in submissions by and on behalf of 
the appellant, he is fully conversant with the legal 
requirements in this case.  Thus, the content of the May 2003 
letter complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran, and for which he 
authorized VA to request, were obtained by the RO. 38 
U.S.C.A. § 5103A.  In this regard, the Board notes that the 
record contains the following pertinent records: service 
medical records and VA and private treatment records.  In 
addition, in April 2005, the veteran testified concerning his 
claim before the undersigned Veterans Law Judge at the RO in 
Jackson, Mississippi.  He has not alleged that there are any 
outstanding medical records.  The Board consequently finds 
that VA's duty to assist the veteran in obtaining records in 
connection with the instant appeal has been fulfilled.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations. Therefore, the veteran has not been prejudiced 
as a result of the Board proceeding to the merits of the 
claim.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).

It should be noted that with respect to claims requiring new 
and material evidence, the VCAA states that, "[n]othing in 
this section shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented." 38 U.S.C.A. § 5103A(f) (West 
2002).

II.  Service Connection Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2005).  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  See 38 C.F.R. § 3.303(b) (2005).

Further, service connection may be granted for disability 
proximately due to or the result of a service-connected 
disability and where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service- 
connected disability.  38 C.F.R. § 3.310(a)(2005); Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).

III.  New and Material Laws and Regulations

With respect to claims that have been finally disallowed, the 
law and regulations provide that if new and material evidence 
has been presented or secured, the claim may be reopened and 
the former disposition reviewed.  38 U.S.C.A. § 5108.

The provisions of 38 C.F.R. § 3.156(a), which define "new 
and material evidence," were amended in August 2001, and 
that amendment is applicable to claims filed on or after 
August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  
In April 2003, the veteran filed his request to reopen a 
claim for service connection for a low back disability.  (See 
VA Form 2-14138, Statement in Support of Claim, received by 
the RO in April 2003).  As such, the amended version of 38 
C.F.R. § 3.156(a) governs this case.

"New" evidence is existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
is existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curium).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).

IV.  Analysis

The veteran's claim of entitlement to service connection for 
a low back disability, as secondary to the service-connected 
right knee disability, was originally denied by the RO in a 
July 1998 rating decision.  During that same month, the RO 
sent the veteran a copy of the July 1998 rating action and 
written notice of his appellate rights.  However, he did not 
initiate an appeal of this adverse determination, and thus 
the decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
20.300, 20.302. 

In the July 1998 rating decision, the RO determined that the 
evidence of record failed to establish any etiological 
relationship between the veteran's right hip and lumbar spine 
disabilities and the service-connected right knee disability.  
The evidence that was of record at the time of the RO's July 
1998 decision consisted of VA outpatient and examination 
reports, dating from December 1997 to June 1998.  In making 
their determination, the RO primarily relied on the June 1998 
opinion of a VA medical examiner, who concluded that the 
veteran's degenerative disc disease of the lumbar spine was 
not caused or aggravated by the service-connected right knee 
disability.  The VA medical examiner indicated that the 
veteran had early evidence of osteoarthritis in the left hip, 
which was not related to any "changes" in the right knee.  
The VA medical examiner bolstered his opinion by stating that 
arthritis in a joint does not affect an adjacent joint unless 
the range of motion was extremely limited and thereby caused 
increased stress on the adjacent joint.

The evidence added to the record since the July 1998 rating 
decision includes, but is not limited to, an April 2005 
hearing transcript of the veteran.  During the hearing, the 
veteran testified that a private physician had told him that 
his low back disability was incurred at the same time he 
sustained an injury to his right knee in 1966 (Transcript 
(T.) at page (pg.) 10).  In support of his testimony, the 
veteran submitted a September 2005 treatment report of M.P., 
M.D., reflecting the opinion that it was within the realm of 
medical possibility that the injury sustained when the 
appellant jumped off of a "troop transport" was the 
beginning of the service-connected problems that he 
experienced with his knees and "back pain."  Dr. M.P. 
opined that based on the veteran's history, physical 
examination and imaging studies, the "pain," which became 
apparent immediately after he jumped off the "troop 
transport," had been present since that time. 

The veteran's April 2005 hearing testimony and September 2005 
medical report of M. P., M.D. are "new" because they were 
not previously of record at the time of the July 1998 
decision, and they are not cumulative.  These reports are 
material because the substance of the testimony and medical 
report of M. P., M.D. relate to an unestablished fact 
necessary to substantiate the claim for service connection 
for low back disability.  In this regard, the testimony and 
medical report of M. P., M.D., relate to a new theory, i.e., 
that the veteran's low back disability was incurred at the 
same time he sustained injury to his right knee in 1966, 
facts which were not before the RO in July 1998. 

Accordingly, the appellant's claim of entitlement to service 
connection for a low back disability, to include as secondary 
to the service-connected right knee disability is reopened. 






ORDER

New and material evidence has been received to reopen the 
claim for service connection for low back disability, to 
include as secondary to service-connected right knee 
disability; to this extent, the appeal is granted. 

REMAND

In view of the Board's decision to reopen the veteran's claim 
of entitlement to service connection for a low back 
disability, to include as secondary to the service-connected 
right knee disability, further development of the medical 
evidence is required prior to consideration of the underlying 
merits of this claim.  In this regard, as the April 2005 
hearing testimony of the veteran and the September 2005 
opinion of M.P., M.D., call into question the etiology of the 
veteran's low back disability, the Board determines that the 
veteran should be afforded an additional VA orthopedic 
examination which addresses both the direct and secondary 
service connection theories of entitlement to service 
connection for low back disability.

Thus, due process further demand that this case be REMANDED 
to the RO for the following action: 

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for a 
low back disability since service 
discharge in June 1966, which are not 
previously of record.  The RO should 
assist the veteran in obtaining evidence 
by following the procedure set forth in 
38 C.F.R. § 3.159 (2005).  If records 
sought are not obtained, the RO should 
notify the veteran and his representative 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken.  
The veteran should be given an 
opportunity to obtain them. 

2.  Following completion of the 
aforementioned development and the 
receipt of any additional medical 
evidence submitted or identified by the 
veteran, the veteran should be scheduled 
for a VA examination by a physician with 
appropriate expertise to determine the 
nature and etiology of any currently 
present low back disability.  The claims 
folder should be made available to and 
reviewed by the examiner.  All indicated 
tests and studies should be performed and 
all clinical findings reported in detail.

Based on a review of the records 
contained in the claims and the 
examination results, the examiner is 
asked to address the following questions:

(a).  Has the veteran developed a 
presently existing low back disability?  
If the answer is "yes," please provide 
the diagnosis or diagnoses.

(b).  If the examiner finds that the 
veteran has developed a low back 
disability, what is the likelihood (more 
likely than not, at least as likely as 
not, or less likely than not) that any 
currently diagnosed low back disability:

(i) originated in, or is otherwise 
traceable to any incident that 
occurred during, the veteran's 
military service; or, 

(ii). was caused or chronically 
worsened by the service-connected 
disability of the right tibial 
plateau fracture and avulsion of the 
medial collateral ligament, with 
status post lateral meniscectomy and 
internal fixation.
      
In addressing question (b), the examiner  
is specifically asked to consider the 
findings and opinions noted in by the VA 
examiner in June 1998 and the September 
2005 opinion of M.P., M.D.  

3.  In the event that the veteran does 
not report for any examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to his last know 
address.  It should also be indicated 
whether any notice was returned as 
undeliverable. 

4.  After undertaking any other 
development deemed appropriate, the RO 
should adjudicate the issue of 
entitlement to service connection for low 
back disability, to include as secondary 
to the service-connected right knee 
disability.  

5.  If any benefit sought is not granted, 
the veteran and his representative should 
be furnished with a supplemental 
statement of the case (SSOC) and afforded 
an opportunity to respond before the 
record is returned to the Board for 
further review.  If the veteran has not 
reported to any examination, the SSOC 
should include the provisions of 
38 C.F.R. § 3.655 (2005) and an 
explantation of the regulations 
application in this case. 

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


